Title: From George Washington to George Measam or James Geary, 18 May 1779
From: Washington, George
To: Geary, James,Measam, George



sir
Head Qrs Middle Brook May the 18: 1779.

I request that you will send 5000 Shirts and five thousand pair of Shoes, as soon as possible to this camp. The public service demands them—and, that they should be here without a moments loss of time. You will apply to the Quarter Master Colo. Hay, for as many Waggons as may be necessary. If it should happen that you have not the number of Shirts required—you will send what there are; and if you have not a sufficiency of Shoes to answer the demand—you will apply to Mr George Starr at Middle Town and obtain ’em from him. The Waggons should come under a proper guard—and for greater security, the route thro Morris Town. I must repeat my request that the utmost diligence be used upon this occasion. I am Sir Yr Most Obedt servant
Go: Washington
P.S. The line to Colo. Hay is to supply you with Waggons.
